Citation Nr: 1439927	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-36 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected left eye scotoma.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





REMAND

The Veteran served on active duty from December 1975 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The instant matter was most recently before the Board in April 2012 at which time it was remanded for further development, to include affording the Veteran a VA examination of the eyes to evaluate the manifestations and severity of his service-connected left eye scotoma.  Unfortunately the matter must again be remanded, as the examination conducted on remand does not include all findings necessary to evaluate the severity of the Veteran's service-connected left eye disability.  

At the outset, the Board notes that during the pendency of the appeal, the schedular criteria for evaluating eye-related disabilities were amended.  See 73 Fed. Reg. 66543-50 (November 10, 2008).  The amended regulations apply only to claims received by VA on or after December 10, 2008.  Id. at 66544.  As stated in the Board's previous action, because the Veteran's initial claim for service connection was filed in February 2008, the amended regulations are not applicable to the Veteran's current claim, as his disagreement is with the initial rating assigned.  Despite this fact, the agency of original jurisdiction (AOJ) evaluated the Veteran's claim for increase under the revised rating criteria.  As the matter is again being remanded, the AOJ is directed to consider the Veteran's claim under the criteria for evaluating eye-related disabilities in effect prior to December 10, 2008.

In the instant case, the Veteran's service-connected scotoma of the left eye has been evaluated as 10 percent disabling under 38 C.F.R. § 4.79, Diagnostic Code (DC) 6080, which pertains to "[f]ield vision, impairment of." 38 C.F.R. § 4.79, DC 6080 (2008).  A handwritten note attached to the March 2009 rating decision that awarded service connection for a scotoma of the left eye stated that the DC under which the Veteran was to be rated should be changed to DC 6081 on the next rating decision.  However, it does not appear as though any subsequent rating decision has been issued.  In any event, under the pre-December 2008 version of the rating criteria, DC 6081 pertained to a unilateral scotoma and provided for a minimum rating of 10 percent.  38 C.F.R. § 4.79, DC 6081 (2008).  Alternatively, the disability was to be rated based on visual impairment (loss of central visual acuity or impairment of field vision) if that would result in a higher rating.  Id.

In June 2012, the Veteran presented for a Goldmann Visual Field Test (GMVF), the results of which were interpreted by a VA optometrist to show a normal right eye and a somewhat limited superior visual field of the left eye.  No scotoma was noted and there was a questionable lid/brow artifact.  The VA optometrist indicated the GMVF did not correlate with clinical findings and significantly reduced visual acuity in the left eye; however, no explanation for why the findings did not correlate was provided.  The optometrist further stated that the Humphrey Visual Field test did correlate with clinical finding of central macular scar of the left eye and reduced visual field acuity in the left eye.  Upon review of the report, a Veterans Service Representatives (VSR) with the Appeals Management Center (AMC) contacted the VA optometrist requesting to know where the visual acuity test results were located.  The VA optometrist replied, asking whether a visual acuity test was also being requested.  The record currently before the Board contains no further correspondence and it does not appear as though the Veteran was seen for visual acuity testing.  Because the regulations require consideration of both loss of central visual acuity and impairment of field vision, visual acuity testing must be undertaken.  As this was not done, the record does not contain sufficient evidence for a proper adjudication of the Veteran's claim.

The Board finds that clarification of the evidence of record is also necessary.  In this regard, the Board notes that at the time of a January 2009 VA examination, the Veteran's left eye uncorrected and corrected distance vision was recorded to be "20/CF @ 1'," (i.e., he could count fingers at one foot).  In March 2010, his vision was noted to be 20/20 for the right eye and 20/LP (light perception) for the left eye.  In May 2010, his right eye vision was recorded to be 20/20 and his left eye to be "LP."  VA treatment records also show that the Veteran was scheduled for a cataract extraction of the left eye with intraocular lens implant, which surgery was conducted in July 2010.  One day post-operation, the Veteran's left-eye vision was recorded to be 20/400, without correction.  One week post-operation, the Veteran related that he was doing well and had better peripheral vision in the left eye.  At that time, his left eye vision was recorded to be 20/200.  Based on these findings, it would appear that the Veteran could qualify for a rating greater than 10 percent based on impairment of central visual acuity.  See 38 C.F.R. § 4.84a, DCs 6061 to 6079 (2008).  It also appears, however, that his decreased visual acuity is not due to his scotoma, but rather, due to a cataract, which disability is not service-connected.  As part of the examination to be conducted on remand, the clinician should address the significance of these findings in relation to the Veteran's service-connected eye disability.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  As noted in the Board's April 2012 action, the Veteran submitted a statement from a private clinician, F.F., O.D..  The AOJ should contact the Veteran and request that he sign any necessary authorization for release of private medical records from F.F to VA.  (The authorization form should be provided to the Veteran.)  Following receipt of that authorization, the AOJ should contact F.F. or the facility in question, with a request that copies of any and all records pertaining to the Veteran on file be provided to the AOJ.  

2.  After the action requested in paragraphs 1 above is completed (to include allowing for an appropriate amount of time for the Veteran's response) and any records obtained in response to the above request have been associated with the claims folder, the AOJ should schedule the Veteran for a VA eye examination in connection with his claim for an increased rating for his service-connected left eye scotoma.  

The claims file must be made available to the examiner for review in conjunction with the examination.   All necessary tests and studies, including any tests necessary to determine the extent of the Veteran visual impairment (loss of central visual acuity and impairment of field vision), should be conducted.  The reports of any testing should be included with the examination report.

After conducting an examination of the Veteran, the examiner should completely describe all current symptomatology that is caused by, or worsened by, the service-connected scotoma of the left eye, including any decrease in near or distant visual acuity and any visual field loss.  The examiner should also review the record, paying attention to left eye visual acuity findings ranging from light perception only to 2/200 and discuss whether this decreased in visual acuity is related in any way to the Veteran's left eye scotoma.  If the examiner determines that the Veteran's impaired vision is due to an eye condition other than the service-connected left eye scotoma, the examiner should so state and should identify the cause of the Veteran's diminished vision in the left eye.

The examiner should also consider the June 2012 GMVF test results and discuss why those test results do not correlate with the clinical findings.  If it is determined that the Veteran's visual field is limited due to something other than the left eye scotoma, the examiner should identify the cause of the Veteran's limited superior visual field.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue on appeal.  The AOJ must consider whether an initial rating in excess of 10 percent is warranted under the criteria for evaluating eye-related disabilities in effect prior to December 10, 2008, as the claim from which this appeal stems was received in February 2008 and the amended regulations apply only to claims received by VA on or after December 10, 2008.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate period for response.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



